Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 1 of 15 PAGEID #: 443




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 MICHAEL AMOS, et al.,                          :
                                                :
                Plaintiffs,                     : Case No. 1:19-CV-719
                                                :
 v.                                             : Judge Matthew W. McFarland
                                                :
 NVR, INC., dba RYAN HOMES, et al.,             : Magistrate Judge Karen L. Litkovitz
                                                :
                Defendants.                     :


                               AGREED PROTECTIVE ORDER

       Plaintiffs Michael and Natasha Amos and Defendants NVR, Inc., dba Ryan Homes and

NVR Mortgage Finance, Inc., by their respective counsel, have agreed to the entry of this

Protective Order, which shall govern all discovery taken in connection with the above-referenced

case. This Court, having considered this matter pursuant to Rule 26(c) of the Federal Rules of

Civil Procedure, hereby ORDERS as follows:

       1.      DESIGNATION OF PROTECTED MATERIAL

       1.1     This Order shall govern all documents and other products of discovery obtained by

the parties from one another, and from third parties, all information copied or derived therefrom,

as well as all copies, excerpts, summaries or compilations thereof, including documents produced

pursuant to requests authorized by the Federal Rules of Civil Procedure, answers to interrogatories,

deposition transcripts, responses to requests for admission, affidavits, declarations, expert reports,

and other such material and information as may be produced during the course of this litigation.

       1.2     In connection with discovery proceedings in this action, any party may designate

any non-public document, material, or information as “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL – ATTORNEY EYES ONLY” (collectively referred to as “Protected



                                                -1-
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 2 of 15 PAGEID #: 444




Material”).

              (a)      A party may designate as “CONFIDENTIAL” any information, document, or

   thing that the party reasonably and in good faith believes to contain confidential information

   within the meaning of Fed. R. Civ. P. 26(c)(7) used by it in, or pertaining to its business or

   personal matters and that is not generally known, and which that party would not normally

   reveal to third parties or, if disclosed, would require such third parties to maintain in

   confidence.

              (b)       A party may designate as “HIGHLY CONFIDENTIAL – ATTORNEY EYES

    ONLY” such materials as the party reasonably and in good faith believes to contain

    particularly sensitive personal information or business information related to pricing or costs.

    In the alternative to designating such information as HIGHLY CONFIDENTIAL –

    ATTORNEY EYES ONLY, a party may redact the information at issue.

       1.3          The following information shall not be designated or protected under this

Protective Order:

              (a)      Information that is in the public domain at the time of disclosure, including

   advertising materials, press releases, and publicly-filed financial statements;

              (b)      Information that at any time is made public through no act of a non-designating

   party;

              (c)      Information that the designating party has not undertaken with others to

   maintain in confidence and that is in the possession of or becomes available to the receiving

   party other than through discovery in this action, but only if the receiving party can show by

   written documentation or other competent evidence that the information independently came

   into its rightful possession; or




                                                   -2-
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 3 of 15 PAGEID #: 445




             (d)      Information that is independently developed by the receiving party, as reflected

   by written documentation demonstrated to be in existence prior to production by the party

   claiming confidentiality.

       1.4         Any documents or things produced pursuant to a discovery request or other written

materials exchanged by the parties (including discovery responses, letters, and briefs) that a party

desires to designate as Protected Material shall be so designated by marking each page of the

document, paper or thing CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES

ONLY, as appropriate, and indicating the identity of the producing party (e.g., through the use of

an identifying prefix to the document identification (Bates) number).

       1.5         In the event a party may make available certain of its files for inspection by another

party, which files may contain non-confidential material as well as material that may be subject to

protection under this Protective Order, with the intent that following such inspection the inspecting

party will designate certain of the inspected documents to be copied and furnished to it, such files

need not be marked with either confidentiality designation in advance, but shall all be treated as

HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY materials.                                Only those persons

identified in paragraph 2.2 below as permitted to view HIGHLY CONFIDENTIAL –

ATTORNEY EYES ONLY materials may be present at any such inspection. When the producing

party copies the documents to furnish to the inspecting party, the producing party shall mark

Protected Material with the appropriate confidentiality designation to the extent warranted under

paragraph 1.2.

       1.6         Whenever a deposition involves a disclosure of Protected Material, the following

procedures shall apply:

             (a)      Any party may designate any portion or all of a deposition as CONFIDENTIAL




                                                    -3-
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 4 of 15 PAGEID #: 446




   or HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY by notifying the other parties on

   the record during the deposition. The Court Reporter shall be asked to make the appropriate

   confidentiality designation on each page of the transcript that contains CONFIDENTIAL or

   HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY information. At that time, all

   persons not qualified to receive that category of information shall leave the room prior to

   continuation of the deposition and until the conclusion of such designated testimony; and

             (b)      Any party may also designate any portion or all of a deposition as

   CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY by notifying

   the other parties separately in writing within thirty days of receipt of the transcript. In such

   event, the parties shall confer as to the most convenient way to segregate the designated

   portions of the transcript.

       2.          ACCESS TO AND USE OF PROTECTED MATERIAL

       2.1         Protected Material, and all summaries, compilations, and derivations thereof,

whether oral or written, shall be maintained in confidence, shall be used solely in the preparation,

prosecution, or trial of this action and not for any other purpose (except as indicated below), and

shall be disclosed only as provided in the following paragraphs.

       2.2         Information which has been designated as HIGHLY CONFIDENTIAL –

ATTORNEY EYES ONLY may be disclosed only to:

             (a)      The outside attorneys of record and their employees who are engaged in

   assisting in this action;

             (b)      Independent consultants or experts retained by the party or its attorneys in

   connection with this action, but only subject to the provisions of paragraph 2.4 below;

             (c)      The Court and its personnel;




                                                 -4-
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 5 of 15 PAGEID #: 447




                (d)      Court reporters and their personnel engaged in proceedings incident to

      preparation for trial or engaged in trial;

                (e)      Professional vendors and their employees, including copy services, trial

      graphics services, and translation services, engaged by counsel; and

                (f)      Any person who is indicated on the face of a document to have been an author,

      addressee, or copy recipient of the document, or the original source of the information.

          2.3         Information that has been designated as CONFIDENTIAL may be disclosed only

to:

                (a)      The persons identified in paragraph 2.2; and

                (b)      Any party or employee of a party to whom disclosure is reasonably necessary

      for this litigation.

          2.4         Protected Material shall be disclosed to consultants and experts only upon the

following terms:

                (a)      Prior to any disclosure, the consultant or expert shall be identified in writing to

      the other parties’ counsel by name, address, and corporate, business or other professional

      affiliation or employment. Without limitation, identification of an individual as a testifying or

      consulting expert in a discovery response or written disclosure shall satisfy this requirement;

                (b)      Unless another party notifies the proposing party of any objection and that

      objection is received within five business days after notification (by fax, by email, or by

      overnight mail), the consultant or expert shall thereafter be allowed to have access to Protected

      Material pursuant to the terms and conditions of this Protective Order;

                (c)      In the event of a timely objection, which shall be made in good faith and on

      reasonable grounds, the proposing party shall refrain from disclosure of Protected Material to



                                                      -5-
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 6 of 15 PAGEID #: 448




   the consultant or expert until the objection has been resolved between the parties or ruled upon

   by the Court;

             (d)      The parties shall endeavor in good faith to resolve the dispute without calling

   upon the intervention of the Court.          The burden is on the objecting party to seek the

   intervention of the Court by appropriate motion to preclude the proposing party from

   disclosing Protected Material to the consultant or expert. If no such motion is filed within ten

   business days of receipt of the objection, the proposing party may disclose Protected Material

   to the consultant or expert as if no objection had been raised; and

             (e)      No party shall use its right to object to a proposed consultant or expert to

   interfere with the ability of another party to prepare for trial through the use of consultants and

   experts.

       2.5         Prior to receiving any Protected Material, any persons described in sections (b) or

(e) of paragraph 2.2 shall be furnished with a copy of this Protective Order and shall execute a

copy of the “Agreement to be Bound by Protective Order” attached as Exhibit A. A copy of the

signed Agreement shall be maintained by counsel for the party providing such access.

       2.6         Nothing in this Protective Order shall prevent any counsel of record from utilizing

Protected Material in the examination of any person who is reasonably alleged to be the author or

source of the Protected Material or who is reasonably believed to have knowledge relating thereto.

In addition,

             (a)      Parties and present employees of the parties, or employees of third parties, may

   be examined as a witness at depositions and trial and may testify concerning all Protected

   Material produced or designated by that party, or by the employee’s employer if a third party;

             (b)      Former employees of the parties, or former employees of third parties, may be




                                                  -6-
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 7 of 15 PAGEID #: 449




    examined and may testify concerning all Protected Material produced or designated by the

    party or third party that formerly employed such person and which pertains to the period or

    periods of his/her employment and prior thereto; and

              (c)      Subject to the restrictions on discovery of non-testifying/consulting experts

    provided by Rule 26(b)(4)(D) of the Federal Rules of Civil Procedure, former experts of the

    parties may be examined and may testify concerning all Protected Material produced or

    designated by the respective party that pertains to the subject matter of his/her opinions.

        2.7         Nothing in this Protective Order shall preclude any party from introducing

Protected Material into evidence at any evidentiary hearing or at trial. However, if anyone intends

to introduce or refer to Protected Material at any hearing or trial, the party wishing to make the

disclosure shall first notify the producing party and provide that party with an opportunity to object

and/or to ask the Court to take appropriate precautionary procedures (e.g., clearing the Courtroom,

sealing the record, etc.).

        2.8         Nothing in this Protective Order shall bar or otherwise restrict a party’s attorney

from rendering advice to his/her clients with respect to this litigation and referring to or relying

generally upon his/her examination of Protected Material, provided that in rendering such advice

and in otherwise communicating with his/her clients, the attorney shall not disclose the content of

any Protected Material designated as HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY.

        2.9         All persons in possession of Protected Material shall exercise reasonable and

appropriate care with regard to the storage, custody, and use of such information in order to ensure

that the provisions of this Protective Order are observed and the confidential nature of the

information is maintained.

        3.          CHALLENGES TO CONFIDENTIALITY DESIGNATIONS




                                                   -7-
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 8 of 15 PAGEID #: 450




       3.1     Any party believing that particular information has been improperly marked, i.e.,

that it is not in fact CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES

ONLY, may challenge such designation at any time by raising the issue, in writing to the

designating party, and specifically identifying, by document identification (Bates) number, by

deposition page and line, or by other appropriate specific identifier, the information whose

confidentiality status is challenged. Within ten business days of receipt of such writing, the

designating party shall either remove or reduce the designation, or respond that it has reviewed the

matter and continues to maintain the designation in good faith.

       3.2     The parties shall endeavor in good faith to resolve any such dispute without calling

upon the intervention of the Court. If the designating party maintains its designation and the

parties are unable to reach agreement, the challenging party may bring the issue to the Court. The

party asserting confidentiality shall have the burden of establishing the appropriateness of the

designation, except that a party claiming that information designated by the other as confidential

is in the public domain shall have the burden of proving such public knowledge.

       3.3     Challenged information shall be treated as designated until the resolution of the

dispute by the parties or ruling by the Court.

       4.      FILING OF PROTECTED MATERIAL

       This Protective Order does not authorize filing Protected Material under seal. Prior to

filing with the Court any paper, document, exhibit, or other thing that contains or discloses

Protected Material, the filing party must first move for leave to file the material under seal pursuant

to S.D. Ohio Local Rule 5.2.1. Only if so directed by the Court may the party file such material

publicly.

       5.      TERMINATION OF LITIGATION

       5.1     The obligations of this Protective Order shall survive the termination of the action


                                                 -8-
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 9 of 15 PAGEID #: 451




and continue to bind the parties. Within sixty days after termination of this action by judgment,

settlement, or otherwise from which no appeal can be brought, all persons to whom Protected

Material has been disclosed shall destroy all accessible Protected Material (and all copies or

extracts thereof), except that the parties’ outside counsel may retain copies of pleadings, briefs,

motions, depositions, exhibits, attorney notes and the like that include Protected Material.

       6.      THIRD PARTY DISCOVERY

       6.1     In the event that any third party shall be called upon, by subpoena or otherwise, to

provide or produce documents or information, such third party may elect to have its information

treated in accordance with the terms of this Protective Order by so notifying counsel for all parties

in writing in advance of any production. Upon service of such notice, such third party may

designate documents and information as CONFIDENTIAL in the manner set forth in this

Protective Order, and such third party’s designated information shall be protected in the same

manner as that of the parties to this action.

       6.2     Any party to the case may specifically designate materials produced by the third

party as CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY. A party

who so designates the third-party materials must promptly notify in writing all other parties to the

case of such designation and must promptly include a copy of the third-party materials, properly

marked with such designation. Once third-party materials have been specifically designated as

CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY pursuant to this

paragraph, the remaining provisions of this Protective Order concerning use and restrictions on

such Protected Material shall apply. In the alternative to designating information produced by a

third party as HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY, a party may redact the

information at issue and provide redacted copies of the documents to the other parties. The other

parties must then destroy all non-redacted copies, except that counsel may retain a copy as


                                                -9-
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 10 of 15 PAGEID #: 452




necessary to challenge the redactions.

       6.3     The designation of any materials produced by any third party as protected under

this Order shall be subject to challenge by any party hereto as provided in Section 3.

       7.      INADVERTENT DISCLOSURE

       7.1     If a party inadvertently discloses any document or thing containing information that

it deems CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY without

designating it pursuant to this Protective Order, the disclosing party shall promptly upon discovery

of such inadvertent disclosure inform the receiving party in writing, forwarding a replacement

copy of the inadvertently disclosed material properly marked with the appropriate confidentiality

designation. The receiving party shall thereafter treat the information as if it had been properly

marked from the outset and shall make a reasonable effort to retrieve and destroy the unmarked

version of the inadvertently disclosed material. Disclosure by the receiving party to unauthorized

persons before being notified of the inadvertent disclosure shall not constitute a violation of this

Protective Order. Nothing in this Protective Order shall preclude the receiving party from

challenging the confidentiality designation of the late-marked material pursuant to the provisions

of paragraph 3.

       7.2     In accordance with Federal Evidence Rule 502(d), except when a party

intentionally and expressly waives attorney-client privilege or work-product protection by

disclosing information to an adverse party as provided in Federal Evidence Rule 502(a), the

production or disclosure of documents or other information subject to the attorney-client privilege,

the work-product doctrine, or other privilege or immunity shall not be deemed a waiver of a claim

of privilege, either as to the specific information disclosed or as to any other related information.

Further, the provisions of Federal Evidence Rule 502(b)(2) are inapplicable to the production of

such information. If a producing party produces or otherwise discloses to a receiving party


                                               - 10 -
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 11 of 15 PAGEID #: 453




information that is subject to such privilege or immunity, the producing party shall promptly upon

discovery of such disclosure so advise the receiving party in writing and request that the disclosed

information be returned or destroyed. The receiving party shall comply with Federal Rule of Civil

Procedure 26(b)(5)(B) upon receiving such a request. Nothing in this Protective Order shall

preclude the receiving party from contesting the claim of attorney-client privilege or work-product

protection and seeking an order compelling the production of information previously produced,

but the receiving party shall not assert as a ground for compelling disclosure the fact or

circumstances of an inadvertent disclosure. This Protective Order does not preclude a party from

intentionally and expressly waiving the attorney-client privilege or work-product protection, and

the provisions of Federal Evidence Rule 502(a) shall apply when the producing party uses or

indicates that it may affirmatively use information produced under this Protective Order to support

a claim or defense in the case.

       8.      MISCELLANEOUS PROVISIONS

       8.1     If Protected Material in the possession of any receiving party is subpoenaed by any

court, by any administrative or legislative body, or by any other person purporting to have

authority to subpoena such information, or is the subject of any discovery request under Rules 30-

36 of the Federal Rules of Civil Procedure or any comparable rule of court or of any adjudicative

body (such subpoena or discovery request collectively referred to as a “Third Party Request”), the

party to whom the Third Party Request is directed will not produce such information without first

giving prompt written notice (including a copy of the Third Party Request) to the attorneys of

record for the producing party, no less than seven business days prior to production of the Protected

Material in response to the Third Party Request. The party receiving the Third Party Request must

also promptly inform in writing the party who caused the Third Party Request to issue in the other

litigation that some or all the material covered by the Third Party Request is subject to this


                                               - 11 -
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 12 of 15 PAGEID #: 454




Protective Order. The party receiving the Third Party Request must deliver a copy of this

Protective Order promptly to the party in the other action that caused the Third Party Request to

issue.

         8.2    The producing party shall bear the burden and expense of seeking protection in

court of its own Protected Material, and nothing in this Protective Order should be construed as

authorizing or encouraging a party receiving a Third Party Request to disobey a lawful directive

from another court. Disclosure of information in response to a properly issued Third Party Request

shall not constitute a violation of this Protective Order, so long as the party receiving the Third

Party Request has complied with paragraph 8.1 above.

         8.3    This Protective Order may be modified only by further Order of the Court, whether

sua sponte or by agreement of the parties or their counsel and approval by the Court, and is without

prejudice to the rights of any party to move for relief from any of its provisions, or to seek or agree

to different or additional protection for any particular material or information.

         8.4    Treatment by counsel or the parties of information designated CONFIDENTIAL

or HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY as designated shall not be construed

as an admission by any party that the designated information contains trade secrets or other

proprietary or confidential information. Conversely, failure to so designate shall not constitute a

waiver of any party’s claims, either within or outside this action, that any such documents or

information do contain trade secrets or other proprietary or confidential information.

         8.5    This Order is agreed upon by the parties for the purpose of facilitating discovery,

but no rights are waived hereby. No party shall be obligated to challenge the propriety of any

designation, and failure to challenge a claim of confidentiality at the time of receipt or thereafter

shall not constitute a waiver of the right to challenge a confidentiality designation at any later time.




                                                 - 12 -
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 13 of 15 PAGEID #: 455




        IT IS SO ORDERED.



Dated   Jul 23, 2020                           _____________________________
                                               Magistrate Judge Karen L. Litkovitz



AGREED TO:


 /s/ J. Robert Linneman                /s/ Jared M. Klaus
 J. Robert Linneman                    Ryan P. Sherman (0075081), Trial Attorney
 SANTEN & HUGHES                       Jared M. Klaus (0087780)
 1600 Vine Street, Suite 2700          Sean P. Klammer (0097843)
 Cincinnati, OH 45202                  PORTER WRIGHT MORRIS & ARTHUR LLP
 513-721-4450 (Voice)                  41 South High Street, 29th Floor
 513-721-0109 (Facsimile)              Columbus, Ohio 43215
 jrl@santen-hughes.com                 614-227-2184 (Voice)
                                       614-227-2100 (Facsimile)
 Counsel for Plaintiffs                rsherman@porterwright.com
 Michael & Natasha Amos                jklaus@porterwright.com
                                       sklammer@porterwright.com

                                       Counsel for Defendants
                                       NVR, Inc. dba Ryan Homes & NVR Mortgage
                                       Finance, Inc.




                                      - 13 -
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 14 of 15 PAGEID #: 456

                                                                                      EXHIBIT A


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 MICHAEL AMOS, et al.,                         :
                                               :
                 Plaintiffs,                   : CASE NO. 1:19-CV-719
                                               :
 v.                                            : Judge Matthew W. McFarland
                                               :
 NVR, INC., dba RYAN HOMES, et al.,            : Magistrate Judge Karen L. Litkovitz
                                               :
                 Defendants.                   :


                 AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

       I acknowledge that I have been given access to, or may be given access to, certain

information, materials, documents, or testimony that a party in the above-referenced litigation (the

“Case”) considers Protected Material. I have received a copy of the Agreed Protective Order in

the Case. I have read the Agreed Protective Order, I understand the terms of the Agreed Protective

Order, and I agree to be bound by the terms of the Agreed Protective Order. I understand that the

Agreed Protective Order, among other things, prohibits me from disclosing any Protected Material

designated as HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or CONFIDENTIAL to

any person not permitted to receive it under Section 2.2 and 2.3, respectively, of the Agreed

Protective Order, unless the person is a member of my staff allowed to have access to the

information under the Agreed Protective Order, in which case I will inform that person of the

contents of the Agreed Protective Order and will take all steps necessary to ensure that that person

preserves the confidentiality of the information. I understand that the Protected Material is to be

used only for the litigation of this Case.
Case: 1:19-cv-00719-MWM-KLL Doc #: 23 Filed: 07/23/20 Page: 15 of 15 PAGEID #: 457




           I further understand that at the conclusion of this Case, I shall destroy all Protected Material

provided to me as set forth in Section 5.1.



Dated:                                             Signature:

                                                   Print Name:

                                                   Address:


672257.2




                                                    -2-
